

Exhibit 10.4



AMENDMENT NO. 1 TO TIME SHARING AGREEMENT




THIS AMENDMENT NO.1 TO TIME SHARING AGREEMENT (the “Amendment”) is made and
entered into this 22 day of August 2012, by and between PMI Global Services
Inc., with an address of 180 Airport Rd, Hgr D2, White Plains, NY 10604
(“Operator”) and Louis C. Camilleri, with an address of 120 Park Avenue, New
York, New York 10017 (“User”).


WITNESSETH, that


WHEREAS, Operator and User are parties to that certain Time Sharing Agreement
dated August 18, 2010 (“Agreement”);


WHEREAS, the parties desire to amend the Agreement; and


WHEREAS, Wells Fargo acknowledges and consents to this Amendment.


NOW THEREFORE, Operator and User declaring their intention to enter into and be
bound by this Amendment, and for the good and valuable consideration set forth
below, hereby covenant and agree as follows:


1.    Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the meaning set forth in the Agreement.


2.    Amendment.


2.1    The fourth WHEREAS clause in the Agreement are hereby deleted in its
entirety and replaced with the following:


WHEREAS, On July 22, 2010, Operator received Special Authorization from the
Department of Transportation (“DOT”) under DOT Regulation 375.70 to operate the
Aircraft pursuant to this Agreement, which was extended by that Special
Authorization issued on December 22, 2010 and that Special Authorization issued
on December 2, 2011 and amended by that Amended Special Authorization issued
July 18, 2012, a copy of which is attached as Exhibit B (the “Special
Authorization”); and


2.2    Exhibit A to the Agreement is hereby deleted in its entirety and replaced
with the Exhibit A attached hereto.


2.3    Exhibit B to the Agreement is hereby deleted in its entirety and replaced
with the Exhibit B attached hereto.


3.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its choice of law provisions.



1



--------------------------------------------------------------------------------



Exhibit 10.4



IN WITNESS WHEREOF, the parties hereto have caused the signatures of their
authorized representatives to be affixed below on the day and year first above
written. The persons signing below warrant their authority to sign.


Operator:                         User:    


PMI GLOBAL SERVICES INC.                
                    


By: /s/ JAMES R. WEST         /s/ LOUIS C. CAMILLERI        
Name:    James R. West                    Name:     Louis C. Camilleri        
Title:    Vice President                    



2



--------------------------------------------------------------------------------



Exhibit 10.4



ACKNOWLEDGED AND AGREED:


Wells Fargo Bank Northwest, National Association, not in its individual
capacity, but solely as Owner Trustee under that certain Amended and Restated
Trust Agreement dated as of June 1, 2012, as amended and supplemented from time
to time.




By:     /s/ MICHAEL ARSENAULT                
Name: Michael Arsenault                
Title:     Vice President        



3



--------------------------------------------------------------------------------



Exhibit 10.4



    
EXHIBIT A    






Registration
Number
Serial
Number


Aircraft Description


N607PM
5146
Gulfstream Aerospace GV-SP (G550)
N551PM
5374
Gulfstream Aerospace G-550
 
 
 











--------------------------------------------------------------------------------



Exhibit 10.4





EXHIBIT B


[pmex104timesharing.jpg]


U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
 
 


Issue date: July 22, 2010


Ms. Joanne Barbera
Authority Expires: December July 22, 2011
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ GEORGE WELLINGTON
Overland Park, Kansas 66202
Director, Office of International Aviation
 
 

SPECIAL AUTHORIZATION

Effective July 22, 2010, and terminating July 22, 2011, permission is granted
under 14 CFR §375.70 of the Department’s regulations to PMI Global Services
Inc., to the extent necessary to permit it to engage in the time-sharing
activities described below, using the following U.S.-registered foreign civil
aircraft:
Gulfstream GV-SP, registration N607PM
Gulfstream GV-SP, registration N609PM
In the conduct of the authorized time-sharing operations, PMI Global, as the
operator, may carry up to three individual officers of PMI Global Service’s
parent corporation, Philip Morris International Inc., for personal travel on
flights into, out of, and within the United States during the term of this
authority. These operations are deemed to be business aviation activities within
the meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers’ compensation package from the company. PMI Global
Services may collect charges from the individuals only as provided in
§375.37(d).
In the conduct of the operations authorized above, PMI Global Services must (1)
comply with all applicable requirements of 14 CFR Part 375; (2) comply with all
applicable requirements of the Federal Aviation Administration contained in the
Federal Aviation Regulations (including 14 CFR Part 91), and applicable Orders
of the Federal Aviation Administration; (3) comply with all applicable U.S.
Government requirements concerning security; and (4) carry on board the aircraft
a copy of this permit. For information concerning requirements of the Federal
Aviation Administration, PMI Global Services should contact the FAA’s Flight
Standards Service in Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13(m)). Persons
entitled to petition the Department for review of this action under the
Department’s regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************




--------------------------------------------------------------------------------



Exhibit 10.4



[pmex104timesharing.jpg]
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
 
 


Issue date: December 22, 2010


Ms. Joanne Barbera
Authority Expires: December 31, 2011
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ GEORGE WELLINGTON
Overland Park, Kansas 66202
Director, Office of International Aviation
 
 



SPECIAL AUTHORIZATION


Effective December 22, 2010, and terminating December 31, 2011, permission is
granted under 14 CFR §375.70 of the Department’s regulations to PMI Global
Services Inc., to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:
Gulfstream GV-SP, registration N607PM
    Gulfstream GV-SP, registration N609PM
This action extends the termination date of the Special Authorization we
previously granted to PMI Global on July 22, 2010.
In the conduct of the authorized time-sharing operations, PMI Global, as the
operator, may carry up to three individual officers of PMI Global Service’s
parent corporation, Philip Morris International Inc., for personal travel on
flights into, out of, and within the United States during the term of this
authority. These operations are deemed to be business aviation activities within
the meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers’ compensation package from the company. PMI Global
Services may collect charges from the individuals only as provided in
§375.37(d).
In the conduct of the operations authorized above, PMI Global Services must (1)
comply with all applicable requirements of 14 CFR Part 375; (2) comply with all
applicable requirements of the Federal Aviation Administration contained in the
Federal Aviation Regulations (including 14 CFR Part 91), and applicable Orders
of the Federal Aviation Administration; (3) comply with all applicable U.S.
Government requirements concerning security; and (4) carry on board the aircraft
a copy of this permit. For information concerning requirements of the Federal
Aviation Administration, PMI Global Services should contact the FAA’s Flight
Standards Service in Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13 (m)). Persons
entitled to petition the Department for review of this action under the
Department’s regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************




--------------------------------------------------------------------------------



Exhibit 10.4



[pmex104timesharing.jpg]


U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
 
 


Issue date: December 2, 2011


Ms. Joanne Barbera
Authority Expires: December 31, 2012
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ ROBERT FINAMORE
Overland Park, Kansas 66202
Director, Office of International Aviation
 
 



SPECIAL AUTHORIZATION
Effective December 2, 2011, and terminating December 31, 2012, permission is
granted under 14 CFR §375.70 of the Department’s regulations to PMI Global
Services Inc., to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:
Gulfstream GV-SP, registration N607PM
    Gulfstream GV-SP, registration N609PM
This action extends the termination date of the Special Authorizations we
previously granted to PMI Global on July 22, 2010 and December 22, 2010.
In the conduct of the authorized time-sharing operations, PMI Global, as the
operator, may carry up to three individual officers of PMI Global Service’s
parent corporation, Philip Morris International Inc., for personal travel on
flights into, out of, and within the United States during the term of this
authority. These operations are deemed to be business aviation activities within
the meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers’ compensation package from the company. PMI Global
Services may collect charges from the individuals only as provided in
§375.37(d).
In the conduct of the operations authorized above, PMI Global Services must (1)
comply with all applicable requirements of 14 CFR Part 375; (2) comply with all
applicable requirements of the Federal Aviation Administration contained in the
Federal Aviation Regulations (including 14 CFR Part 91), and applicable Orders
of the Federal Aviation Administration; (3) comply with all applicable U.S.
Government requirements concerning security; and (4) carry on board the aircraft
a copy of this permit. For information concerning requirements of the Federal
Aviation Administration, PMI Global Services should contact the FAA’s Flight
Standards Service in Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13 (m)). Persons
entitled to petition the Department for review of this action under the
Department’s regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************




--------------------------------------------------------------------------------



Exhibit 10.4



[pmex104timesharing.jpg]
 
U.S. Department of
1200 New Jersey Avenue, S.E.
Transportation
Washington, D.C. 20590
Office of the Secretary
of Transportation
 
 
 
 


Issue date: July 18, 2012


Ms. Joanne Barbera
Authority Expires: December 31, 2012
Counsel for PMI Global Services Inc.
 
Barbera & Watkins, LLC
 
6701 W. 64th Street, Suite 315
/s/ CATHERINE C. BROWN
Overland Park, Kansas 66202
Director, Office of International Aviation
 
 



AMENDED SPECIAL AUTHORIZATION1 
Effective July 18, 2012, and terminating December 31, 2012, permission is
granted under 14 CFR §375.70 of the Department’s regulations to PMI Global
Services Inc. (PMIGS), to the extent necessary to permit it to engage in the
time-sharing activities described below, using the following U.S.-registered
foreign civil aircraft:2 
Gulfstream GV-SP, registration N607PM
    Gulfstream G-550, registration N551PM
In the conduct of the authorized time-sharing operations, PMIGS, as the
operator, may carry up to three individual officers of PMIGS’ parent
corporation, Philip Morris International Inc., for personal travel on flights
into, out of, and within the United States during the term of this authority.
These operations are deemed to be business aviation activities within the
meaning of §375.37 to the extent that these three Philip Morris officers are
eligible for this personal travel for reasons of security and personal safety
under a formal resolution approved by the Board of Philip Morris, and/or as a
part of these officers’ compensation package from the company. PMIGS may collect
charges from the individuals only as provided in §375.37(d).
In the conduct of the operations authorized above, PMIGS must (1) comply with
all applicable requirements of 14 CFR Part 375; (2) comply with all applicable
requirements of the Federal Aviation Administration contained in the Federal
Aviation Regulations (including 14 CFR Part 91), and applicable Orders of the
Federal Aviation Administration; (3) comply with all applicable U.S. Government
requirements concerning security; and (4) carry on board the aircraft a copy of
this permit. For information concerning requirements of the Federal Aviation
Administration, PMIGS should contact FAA’s Flight Standards Service in
Washington, D.C. at (202) 385-4510.
This action is taken under assigned authority (14 CFR §385.13 (m)). Persons
entitled to petition the Department for review of this action under the
Department’s regulations, 14 CFR §385.30, should file their petitions within
seven days of the date of this action. This action is effective immediately, and
the filing of a petition for review will not alter its effectiveness.
***************
                                                                                                                                                                                                                                              
1 This action amends the special authorization previously granted to PMIGS on
December 2, 2011, to reflect a change in authorized aircraft as outlined in note
2.
2 PMIGS states that it is replacing aircraft registration N609PM on or about
July 20, 2012, and requests the addition of aircraft registration N551PM as well
as permission to use other substitute or additional U.S.-registered aircraft
that it operates.



--------------------------------------------------------------------------------



Exhibit 10.4









EXHIBIT C


INSTRUCTIONS FOR COMPLIANCE WITH
TRUTH IN LEASING REQUIREMENTS


1.
Mail a copy of the Agreement to the following address via certified mail, return
receipt requested, immediately upon execution of the agreement (14 C.F.R. 91.23
requires that the copy be sent within twenty-four (24) hours after it is
signed):



Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125
2.
Telephone or fax the nearest Flight Standards District Office at least
forty-eight (48) hours prior to the first flight of each Aircraft made under
this Agreement.


3.
Carry a copy of the Agreement in the Aircraft at all times when the Aircraft is
being operated under the Agreement.



 






